Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Erik Garza, Appellant                                 Appeal from the 85th District Court of
                                                      Brazos County, Texas (Tr. Ct. No. 19-
No. 06-20-00125-CR        v.                          03324-CRF-85 Ct 2).          Memorandum
                                                      Opinion delivered by Chief Justice Morriss,
The State of Texas, Appellee                          Justice Burgess and Justice Stevens
                                                      participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Erik Garza, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 6, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk